               Case 3:20-cv-11953-MGM Document 1 Filed 10/29/20 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


 LINDA REX,                               )
      Plaintiff                           )
                                          )
v.                                         )                  Civil ActionNo.
                                          )
SCHINDLER ELEVATOR CORPORATION,)
______ Defendants_________________________)




                                         NOTICE OF REMOVAL


               Pursuant to 28 U.S.C. §1441, Defendant Schindler Elevator Corporation (“Schindler”)

hereby removes this action1 from the Superior Court of Massachusetts, Hampden County, to the

United States District Court for the District of Massachusetts on the basis of diversity of

citizenship.

               Defendant Schindler, appearing for the purpose of this removal and preserving all other

defenses available to it, state as follows:

       1. Plaintiff Linda Rex (“Plaintiff’) commenced this action by filing her Complaint on or about

               August 5, 2020 in the Superior Court of Massachusetts, Hampden County (No.

               2079CV00398) (the “State Court Action”).

      2. On October 1,2020, Plaintiff completed service of her Complaint on an agent of Schindler.

      3. Plaintiff asserts one count of negligence against Schindler.

                 STATUTORY REQUIREMENTS - 28 U.S.C. §§ 1332, 1441, AND 1446




1 SUPERIOR COURT (SPRINGFIELD); Hampden County, CIVIL ACTION NO.: 2079CV00398



{B0848192.1}
               Case 3:20-cv-11953-MGM Document 1 Filed 10/29/20 Page 2 of 5



        4. Removal of this case is proper pursuant to 28 U.S.C. § 1446(a) and 28 U.S.C. § 1441(b)

               which permits a defendant to remove a civil action over which this Court has diversity

               jurisdiction pursuant to 28 U.S.C. § 1332(a).

        5. Under the statutory framework, an otherwise removable case may not be removed to

               federal court if any defendant is a citizen of the forum state. See 28 U.S.C. § 1441(b)(2).

        6. As set forth in the Complaint, Plaintiff resides at 147 Southampton Road, Holyoke,

               Hampden County, Massachusetts.        Accordingly, for purposes of diversity jurisdiction,

               Plaintiff is a citizen of Massachusetts. (See Exhibit A, Complaint, at ^Jl.)

       7. Schindler is a corporation duly organized under the laws of New Jersey, and it has its

               principal place of business at 20 Whippany Road, Morristown, Morris County, New Jersey.

               Accordingly, for purposes of diversity jurisdiction, Schindler is a citizen of New Jersey.

               See 28 U.S.C. § 1332(c)(1).

       8. Complete diversity of citizenship exists between Plaintiff and Schindler pursuant to 28

               U.S.C. § 1332, and this case is removable pursuant to 28 U.S.C. § 1441(b)(2).

       9. As indicated by Plaintiffs Civil Action Cover Sheet, Plaintiff claims in excess of $241,750

               in damages. See Exhibit A (Civil Action Cover Sheet).

       10. The amount in controversy with respect to Plaintiffs claim, exclusive of interest and costs,

               therefore, exceeds $75,000. See 28 U.S.C. § 1332(a).

                         PROCEDURAL REQUIREMENTS AND LOCAL RULES

       11. Removal to Proper Court. This Court is part of the “district and division” embracing the

               place where this action was filed - Hampden County. See 28 U.S.C. §§ 1441(a), 1446(a).

       12. Removal is Timely. Schindler is entitled to remove the State Court Action at any time up

               to 30 days after receipt, through service or otherwise, of a copy of an “order from which it




{B0848192-1}                                            2
               Case 3:20-cv-11953-MGM Document 1 Filed 10/29/20 Page 3 of 5



               may be first ascertained the case is one which is or has become removable.” 28 U.S.C. §

               1446(b)(3).

        13. Consent. Plaintiff only asserts a claim against Schindler. Therefore, consent to removal is

               not required. See 28 U.S.C. § 1446(b)(2)(A).

        14. Pleadings and Process. Attached as Exhibit B is a copy of all process, pleadings, and orders

               received by Schindler in the State Court Action. See 28 U.S.C. § 1446(a). Pursuant to

               Local Rule 81.1, Schindler will file certified or attested copies of all records and

               proceedings in the state court and a certified or attested copy of all docket entries in the

               state court within 28 days of the filing of this Notice of Removal. Schindler has paid the

               appropriate filing fee to the Clerk of Court upon the filing of this Notice.

        15. Notice.        Schindler will promptly serve upon Plaintiff, and file with the Clerk of The

               Superior Court of Hampden County, Massachusetts, a Notice of Removal to All Adverse

               Parties, pursuant to 28 U.S.C. § 1446(d), a copy of which is attached hereto as Exhibit C,

               with its exhibits omitted. Schindler will also file with the Clerk of The Superior Court of

               Hampden County, Massachusetts, a Notice of Filing Notice of Removal, pursuant to 28

               U.S.C. § 1446(d), a Copy of which is attached hereto as Exhibit D, with its exhibits omitted.

       16. Signature. This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. See 28 U.S.C.

               § 1446(a).

                                                 CONCLUSION

       17. Based upon the foregoing, this Court has jurisdiction over this matter pursuant to 28 U.S.C.

               § 1332, and the State Court Action may be removed to this Court under 28 U.S.C. §§ 1441

               and 1446.




{B0848192.1}                                             3
               Case 3:20-cv-11953-MGM Document 1 Filed 10/29/20 Page 4 of 5



        18. Schindler has not yet filed its Answer and hereby reserves any and all rights and defenses

               by law it can assert therein or which may arise in the future as well their demand for a trial

               by jury on all counts and on all issues in the Complaint and forthcoming Answer. Schindler

               further reserve the right to amend or supplement this Notice of Removal.




               WHEREFORE, this action should proceed in the United States District Court for the

 District of Massachusetts, as an action properly removed thereto.


                                                     THE DEFENDANT,
                                                     SCHINDLER ELEVATOR CORPORATION,
                                                     BY ITS ATTORNEYS,

                                                     /s/ Dawn M. Piccirilli
DATED: 10.29.20
                                                     Dawn M. Piccirilli, BBO #630502
                                                     dpiccirilli@bovleshaughnessv.com
                                                     Boyle | Shaughnessy Law P.C.
                                                     695 Atlantic Avenue, 11th Floor
                                                     Boston, MA 02111
                                                     T: 617-451-2000 I F: 617-451-5775




{80848192.1}                                            4
               Case 3:20-cv-11953-MGM Document 1 Filed 10/29/20 Page 5 of 5



                                        CERTIFICATE OF SERVICE
               I hereby certify that this document filed through the ECF system will be sent electronically

 to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper

 copies will be sent to those indicated as non-registered participants on this 29th day of October,

 2020



                                                    /v/ Dawn Piccirilli______________ _
                                                    Dawn M. Piccirilli, BBO #630502
                                                     Counsel for Defendant Schindler Elevator Corporation




{B0848192.1}                                           5
